CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated June 15, 2016, relating to the financial statements and financial highlights of Franklin Focused Core Equity Fund, Franklin Growth Opportunities Fund, Franklin Small Cap Growth Fund, and Franklin Small-Mid Cap Growth Fund which appears in the April 30, 2016 Annual Report to Shareholders of Franklin Strategic Series, which is also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings "Financial Highlights" and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/PricewaterhouseCoopers LLP San Francisco, California August 24, 2016 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated June 15, 2016, relating to the financial statements and financial highlights of Franklin Biotechnology Discovery Fund and Franklin Natural Resources Fund which appears in the April 30, 2016 Annual Report to Shareholders of Franklin Strategic Series, which is also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings "Financial Highlights" and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/PricewaterhouseCoopers LLP San Francisco, California August 24, 2016 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated June 15, 2016, relating to the financial statements and financial highlights of Franklin Strategic Income Fund which appears in the April 30, 2016 Annual Report to Shareholders of Franklin Strategic Income Fund, which is also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings "Financial Highlights" and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/PricewaterhouseCoopers LLP San Francisco, California August 24, 2016 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated June 15, 2016, relating to the financial statements and financial highlights of Franklin Global Government Bond Fund which appears in the April 30, 2016 Annual Report to Shareholders of Franklin Global Government Bond Fund, which is also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings "Financial Highlights" and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/PricewaterhouseCoopers LLP San Francisco, California August 24, 2016 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated June 15, 2016, relating to the financial statements and financial highlights of Franklin Flexible Alpha Bond Fund which appears in the April 30, 2016 Annual Report to Shareholders of Franklin Flexible Alpha Bond Fund, which is also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings "Financial Highlights" and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/PricewaterhouseCoopers LLP San
